if<l145B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                             (For Offenses Committed On or After November 1, 1987)
                                v.

                 Antonio Hernandez-De La Paz                                 Case Number: 3:19-mj-21331



                                                                                                           ~~t.ED
REGISTRATION NO. 21738298

THE DEFENDANT:
                                                                                                           MAR 2 6 2019
 IZI pleaded guilty to count(s) 1 of Complaint                                  cLcF:r:. , !. · oi::T;"''" ,..
 D was found guilty to count(s)                                              ~OUTW:;.;; 1 o::c!R:cT CF C\L!FcORNIA
     after a plea of not guilty.                                                     -·-· --· · · · · ......:
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                           Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count( s)                   ~~~~~~~~~~~~~~~~~~~-




 D Count(s)                                                                   dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                D TIME SERVED                             ~     qo Vl'aLAs                        days

 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DH&.~eSf other arresting agency return all property and all documents in
 the defendant's possession at the time of ari:'est upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                              charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Tuesday, March 26, 2019
                                                                           Date of Imposition of Sentence


Received        +:=====
               DUS
                                                                            ~
                                                                           HONORABLE F. A. GOSSETT III
                                                                           UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                      3:19-mj-21331
